        Case 4:19-cv-02033-YGR Document 49 Filed 06/27/19 Page 1 of 4



 1   MELINDA L. HAAG (SBN 132612)
     mhaag@orrick.com
 2   JAMES N. KRAMER (SBN 154709)
     jkramer@orrick.com
 3   ALEXANDER K. TALARIDES (SBN 268068)
     atalarides@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: (415) 773-5700
     Facsimile: (415) 773-5759
 7
     Attorneys for Defendants
 8   Apple Inc., Timothy D. Cook and Luca Maestri

 9   [additional counsel appears on signature page]

10

11                                       UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                            OAKLAND DIVISION

14

15   CITY OF ROSEVILLE EMPLOYEES’                       Case No. 19-cv-02033-YGR
     RETIREMENT SYSTEM, Individually and
16   on Behalf of All Others Similarly Situated,        STIPULATION AND [PROPOSED]
                                                        ORDER CONTINUING DATES OF
17                          Plaintiff,                  DISCOVERY DEADLINES AND
                                                        INITIAL CASE MANAGEMENT
18            v.                                        CONFERENCE

19   APPLE INC., TIMOTHY D. COOK and
     LUCA MAESTRI,
20
                            Defendants.
21

22

23

24

25

26

27

28
                                                                     STIPULATION AND [PROPOSED] ORDER
     Case No. 19-cv-02033-YGR                                CONTINUING DATES OF DISCOVERY DEADLINES
                                                             AND INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:19-cv-02033-YGR Document 49 Filed 06/27/19 Page 2 of 4



 1            WHEREAS, on April 16, 2019, plaintiff City of Roseville Employees’ Retirement System

 2   (“Plaintiff”) commenced the above-captioned action (the “Action”) alleging violations of federal

 3   securities laws against defendants Apple Inc., Timothy D. Cook and Luca Maestri (collectively,

 4   “Defendants”);

 5            WHEREAS, on April 17, 2019, the Court issued an order setting (1) June 24, 2019 as the

 6   deadline for the parties to meet and confer regarding initial disclosures, early settlement, ADR

 7   process selection, and discovery plan; (2) July 8, 2019 as the deadline to complete initial

 8   disclosures or state objection in a Rule 26(f) Report, and file a case management statement and

 9   Rule 26(f) report; and (3) July 15, 2019 as the date of the Initial Case Management Conference,

10   and instructing that if the Initial Case Management Conference is continued, the June 24, 2019

11   deadline should be continued to 21 days in advance of the Initial Case Management Conference

12   and the July 8, 2019 deadline should be continued to 7 days in advance of the Initial Case

13   Management Conference, unless otherwise ordered (Dkt. No. 6)

14            WHEREAS, the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15

15   U.S.C. § 78u-4, et seq., establishes a mandatory procedure for the selection of lead plaintiffs and

16   counsel to oversee putative class actions brought under the federal securities laws. The deadline

17   to move for appointment as lead plaintiff was June 17, 2019;

18            WHEREAS, on April 26, 2019, the Court issued an order approving the parties’

19   stipulation to continue the date upon which a responsive pleading is due until after the Court

20   appoints a lead plaintiff pursuant to the PSLRA (Dkt. No. 16);

21            WHEREAS, on June 17, 2019, four sets of movants moved for appointment as lead

22   plaintiff(s) and approval of their selection of lead counsel (Dkt. Nos. 17, 26, 36, 43);

23            WHEREAS, because this Action asserts federal securities claims, all “discovery and other

24   proceedings” are automatically stayed pursuant to the PSLRA, and therefore no initial disclosures

25   have taken place in the action, 15 U.S.C. § 78u–4(b)(3)(B) (providing for an automatic stay of

26   “all discovery and other proceedings” until sufficiency of pleadings has been determined), since

27   the PSLRA’s automatic stay provision encompasses any “litigation activity relating to discovery,”

28   Medhekar v. U.S. Dist. Ct. for N. Dist. of Cal, 99 F.3d 325, 328 (9th Cir. 1996);
                                                                         STIPULATION AND [PROPOSED] ORDER
     Case No. 19-cv-02033-YGR                        -1-         CONTINUING DATES OF DISCOVERY DEADLINES
                                                                 AND INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:19-cv-02033-YGR Document 49 Filed 06/27/19 Page 3 of 4



 1            WHEREAS, the parties respectfully submit that good cause exists to adjourn the July 15,

 2   2019 Initial Case Management Conference and all associated deadlines until, at the earliest, after

 3   the Court has ruled on the motions for appointment of lead plaintiff and approval of lead counsel;

 4            NOW, THEREFORE, the parties, by and through their undersigned counsel of record, in

 5   the interests of judicial economy, hereby agree and stipulate, and respectfully request that the

 6   Court order as follows:

 7            1.       The Initial Case Management Conference is adjourned, to be rescheduled by the

 8   Court after the filing of any amended complaint or designation of an operative complaint by the

 9   lead plaintiff(s) appointed by the Court, or after the Court rules on Defendants’ anticipated

10   motion(s) to dismiss, as the Court determines to be appropriate, and all deadlines associated with

11   that Conference are likewise adjourned.

12
      Dated: June 25, 2019                        MELINDA L. HAAG
13                                                JAMES N. KRAMER
                                                  ALEXANDER K. TALARIDES
14                                                ORRICK HERRINGTON & SUTCLIFFE LLP

15                                                             /s/ Alexander K. Talarides
                                                             ALEXANDER K. TALARIDES
16
                                                     Attorneys for Defendants Apple Inc., Timothy D.
17                                                                Cook and Luca Maestri

18            I, Alexander K. Talarides, am the ECF user whose ID and password are being used to file
19   this Stipulation and [Proposed] Order. In compliance with General Order 45, X.B., I hereby
     attest that Shawn A. Williams has concurred in this filing.
20
      Dated: June 25, 2019                        SHAWN A. WILLIAMS
21                                                ROBBINS GELLER RUDMAN & DOWN LLP
22                                                               /s/ Shawn A. Williams
                                                                     Shawn A. Williams
23
                                                   Attorneys for Plaintiff City of Roseville Employees’
24                                                                  Retirement System
25

26

27

28
                                                                        STIPULATION AND [PROPOSED] ORDER
     Case No. 19-cv-02033-YGR                       -2-         CONTINUING DATES OF DISCOVERY DEADLINES
                                                                AND INITIAL CASE MANAGEMENT CONFERENCE
        Case 4:19-cv-02033-YGR Document 49 Filed 06/27/19 Page 4 of 4



 1                                                  ***

 2                                        [PROPOSED] ORDER

 3            Based on the stipulation of the signed parties, and good cause appearing, IT IS HEREBY

 4   ORDERED that the Stipulation is approved.

 5            It is so ORDERED.

 6

 7           June 27, 2019
     DATED: ________________
                                               HONORABLE YVONNE GONZALEZ ROGERS
 8                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      STIPULATION AND [PROPOSED] ORDER
     Case No. 19-cv-02033-YGR                      -3-        CONTINUING DATES OF DISCOVERY DEADLINES
                                                              AND INITIAL CASE MANAGEMENT CONFERENCE
